DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170228784 A1), and in view of Lee (US 20220049971 A1), and further in view of Bhide (US 20140328597 A1).

Regarding Claim 1, Singh discloses A synchronization system for providing synchronization between screens (Fig. 1 showing a system 100 (¶39)), the system comprising: 
a first display mounted in a fixed position; (Fig. 1, display 102. ¶39 reciting “a digital signage board 102”)
a computer system coupled to the first display (Fig. 1 showing server 106. ¶39 reciting “an application server 106”); and 
a handheld computing device (Fig. 1 showing 104. ¶39 reciting “a mobile device 104”. Further, ¶41 reciting “Examples of the mobile device 104 may include, but are not limited to, . . . , a smartphone, a tablet”), comprising: 
a second display (¶41 reciting “Examples of the mobile device 104 may include, but are not limited to, . . . , a smartphone, a tablet”), wherein: 
the first display is larger than the second display; 
the first display has a wider field of view than the second display;
(Singh discloses the first display being a signage board, and the second display being a smartphone. It is obvious that a digital signage in a store as shown in Fig. 8 is larger and has a wider field of view than a smartphone.) 
the first display renders a virtual reality model of a scene with moving objects and asynchronous visual events; (Fig. 8. ¶40 reciting “The digital signage board 102 may refer to a display device that may be configured to display a first content, such as an advertisement, a notification, a direction, and the like.” In addition, ¶22 reciting ““Content” refers to a text, message, audio, or video that may be rendered or displayed on an electronic device.”)
a machine-readable code is embedded in asynchronous visual events and is visually readable by the handheld computing device; (Fig. 8 showing a QR code 808. ¶128 reciting “The QR code 808 may contain the first metadata corresponding to the advertisement displayed on the third digital signage board 102c. ”)
the handheld computing device is configured to scan the machine-readable code; (¶128 reciting “ The user 804 may scan a MRC displayed on the third digital signage board 102c, using mobile device 104. The MRC may correspond to a QR code 808.”) 
the scanning indicates a location of the asynchronous visual events; (¶128 disclosing receiving a first metadata contained in the QR code 808, and ¶129 disclosing the data from scanning the QR code indicates the location, and reciting “The first metadata may comprise the location of the third digital signage board 102c, the product ID of the apparel product (P.sub.7), the apparel product (P.sub.7) name, the apparel product category (PC.sub.7), a time stamp associated with the advertisement displayed on the third digital signage board 102c, an external URL associated with the apparel product name, and/or a campaign rule associated with the advertisement.”)
the handheld computing device is configured to transmit the location of the asynchronous visual events to one or more remote computing devices using one or more wireless link; (¶130 disclosing one or more apparel products in vicinity of the signage board, and reciting “the one or more apparel products (P.sub.7, P.sub.8, and P.sub.9) in vicinity of the third digital signage board 102c, based on the location of the third digital signage board 102c, such as “the third section 800c””. ¶132 disclosing transmitting the apparel product information (corresponding to the location) to a remote server, and reciting “ the mobile device 104 may transmit the apparel product category (PC.sub.7) to the application server 106 to retrieve the targeted content.” In addition, ¶45 disclosing the communication network 108 may include a wireless link.) and 
However, Singh does not explicitly disclose the scene and the asynchronous visual events rendered on the first display are rendered on the second display; and in response to transmission of the location of the asynchronous visual events, transform the virtual reality model of the scene rendered on the first display.
Lee teaches “a system to provide a public transport route guide service” (¶21 and Fig. 1). Figs. 7-8 shows a virtual reality model of a scene with the route information corresponding to asynchronous visual events. Further, Lee teaches rendering the virtual scene on both the first display and the second display and recites “The public transport information terminal 400 recognizes the user's voice and processes it as natural language, converts it to machine language by a chatbot agent, searches for the corresponding result and outputs the result to the screen . . .  When the screen is scanned by the user, the public transport information terminal 400 can transmit the route date to the user. Then, the user terminal 100 may output the route information by overlaying it on the AR screen” (¶40). Furthermore, Lee teaches the user’s terminal transmitting a query request (with location information) to the route guide service server 300, and recites “When a request to search for the captured object is received from the user terminal 100, the subject included in the captured image is compared with an object stored in the big data by facial recognition, and the result can be sent to the requestor.” (¶41).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Singh and Lee to render a virtual scene with asynchronous visual events on both the first display and the second display; and in response to transmission of the location (scanned by the user’s handheld device) as a query request to a server, to display the results on the first display thus transform the virtual scene on the first display. The suggestions/motivations would have been to enable the user to find the way better (¶47), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	However, Singh in view of Lee does not explicitly disclose the first display establishes an optical link with the second display.
It is well known in the art that two displays having optical link for communication. In addition, Bhide teaches “trackable wireless optical communication” (¶1). Further, Claim 27 recites “the display comprises a first display, wherein the processor, the first communications module and the display are included in a first communications device, and wherein the transmitter is configured to transmit, via the wireless optical link, optical data signals to a second communications device having a second display, the optical data signals including image data related to an image to be shown on the second display.” In other words, Bhide teaches an optical link between a first display and a second display to transfer image data. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Singh in view of Lee) to include an optical link between the first display and the second display for transferring image data (taught by Bhide). The suggestions/motivations would have been to solve some problems of using RF communications between devices (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Singh in view of Lee and Bhide discloses The system for providing synchronization between screens as recited in claim 1, wherein: 
the transformation of the virtual reality model comprising producing visual effects on the first display; (Lee, ¶7 reciting “outputs the result to a screen or a speaker, and, when a call signal is received, turns RGB lamp lights on or makes the same flicker, shoots and monitors the front in real-time by a camera, outputs an identification code on the screen for route guide information”) and 
the visual effects comprises firing by remote artillery units associated with the one or more remote computing devices, movement of the objects, indication that the scanning of the machine-readable codes has been successfully completed. (Lee, ¶7 teaching an indication on the first display that a voice command to input a location has been received and completed. In addition, Singh discloses the handheld device scanning the code displayed on the first display to get the location and transmitting it to a remote device. Therefore, It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Singh, Lee and Bhide to produce visual effects on the first display to indicate the command with a location has been received and completed. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, Singh in view of Lee and Bhide discloses The system for providing synchronization between screens as recited in claim 1, wherein one or more wireless link includes messaging. (Singh, ¶66 reciting “The wireless communication may use any of a plurality of communication standards, protocols and technologies, such as: . . . , instant messaging, and/or Short Message Service (SMS).”)

Regarding Claim 4, Singh in view of Lee and Bhide discloses The system for providing synchronization between screens as recited in claim 1, wherein: 
one or more wireless link includes voice commands; 
the voice commands use Natural Language Processing (NLP) techniques for identifying verbal instructions present in the voice commands; and 
the verbal instructions indicate actions to be taken by the remote computing devices.
(Lee, ¶7 reciting “a route guide service providing system comprising a public transport information terminal which recognizes a user's voice and processes it to natural language, converts the natural language to machine language using a chatbot agent, searches for the corresponding result, outputs the result to a screen”. Further, ¶27 teaching remote computing devices, the route guide service server 300, and reciting “ The route guide service server 300 may be a server that provides a voice guide-based public transport route guide service web page, app page, program, or application.”)

Claim 8, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170228784 A1), and in view of Lee (US 20220049971 A1), and further in view of Bhide (US 20140328597 A1), and further in view of Nakao (US 20150052476 A1).

Regarding Claim 5, Singh in view of Lee and Bhide discloses The system for providing synchronization between screens as recited in claim 1.
However, Singh in view of Lee and Bhide does not explicitly disclose wherein the handheld computing device is further configured to perform zoom operation on the second display, and the zoom operation indicates rendering the scene in zoomed or enlarged view.
It is well known in the art to enlarge a view of a handheld device display in some situation. In addition, Nakao teaches “A display device includes a display section which displays an image in a screen, a proximity detecting section which detects proximity of a finger to the screen, an image generating section which generates, in accordance with the detected proximity of the finger, an enlarged image by enlarging the image displayed in the screen with a prescribed enlarged display magnification” (ABST).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Singh in view of Lee and Bhide) to perform zoom operation on a display device to render in an enlarged view (taught by Nakao). The suggestions/motivations would have been to “provide a display device, a display control method, and a program in which the detail of content displayed in a screen can be selectively switched in accordance with an input operation performed in a touch panel by a user without requiring a complicated operation.” (¶11), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 6, Singh in view of Lee and Bhide and Nakao discloses The system for providing synchronization between screens as recited in claim 1, wherein the handheld computing device is further configured to: 
detect, using one or more sensors present on the handheld computing device, a position of the handheld computing device; (¶12 reciting “a proximity detecting section which detects proximity of a finger to the screen”)
if the position of the handheld computing device is closer to an observer, rendering the scene on the second display in zoom mode, wherein the zoom mode renders the scene in enlarged view so that an observer can view the asynchronous visual events in enlarged view; (Fig. 9 showing a table showing the relationship between the distance and magnification. ¶137 reciting “If the height z of the finger 68 is, for example, from 25 to 30 mm, . . . a first enlarged image 46A with the enlarged display magnification of 5 [times], is set as the second layer 72A.”) and 
if the position of the handheld computing device is away from the observer, rendering the scene on the second display in normal mode, wherein the normal-mode renders the scene in normal-mode.
(Fig. 9 showing a table showing the relationship between the distance and magnification. ¶136 reciting “In the table 21a, if the height z of the finger 68 is, for example, from 30 mm to a threshold value zth [mm], . . . the mobile terminal 1 displays the original image 47 in the whole area of the screen 45 of the displaying section 13.”)

Claim 12, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 13, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 20, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.

Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170228784 A1), and in view of Lee (US 20220049971 A1), and further in view of Bhide (US 20140328597 A1), and further in view of Nakao (US 20150052476 A1), and further in view of Gur (US 20210307605 A1).

Regarding Claim 7, Singh in view of Lee and Bhide and Nakao discloses The system for providing synchronization between screens as recited in claim 6, wherein: 
the normal-mode comprises displaying a map (Lee, ¶35 reciting “the output type is to indicate the currently updated location of the user terminal 100 on a route of a map”. In addition, ¶37 disclosing to display a map, and reciting “the user terminal 100 informs the user of the route on augmented reality, virtual reality, or a map,”); and 
map displays route from the current location of the remote computing devices to the location of the asynchronous events.  (Lee, ¶39 reciting “the display unit 160 displays the location of the stop corresponding to the destination and the current location corresponding to the real-time location of the user terminal 100.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)
However, Singh in view of Lee and Bhide and Nakao does not explicitly disclose the scene comprises scene of a battlefield.
It is obvious the device taught by Singh in view of Lee and Bhide and Nakao with route guidance on user’s handheld device can be used with a scene of a battlefield. In addition, Gur teaches “Embodiment 33: A method for remotely directing one or more stationary soldiers each wearing headgear according to any one of embodiments 22 to 30 to fire on specified targets in a battlefield containing two or more targets, each of said soldiers having a respective unique identity and display symbol” (¶179).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to use the device (taught by Singh in view of Lee and Bhide and Nakao) in a battlefield scene (taught by Gur). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 14, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Claim 21, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/           Primary Examiner, Art Unit 2611